IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43953

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 623
                                                )
       Plaintiff-Respondent,                    )   Filed: August 1, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
TAYLOR CARL BENEDICT,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Richard D. Greenwood, District Judge.

       Judgment of conviction and unified sentence of six years, with a minimum period
       of confinement of two years, for grand theft, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Brian R. Dickson,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Taylor Carl Benedict pled guilty to grand theft. I.C. §§ 18-2403(1), 18-2407(1)(b), and
18-2409. In exchange for his guilty plea, additional charges were dismissed. The district court
sentenced Benedict to a unified term of six years, with a minimum period of confinement of two
years, to run concurrent with an unrelated sentence. Benedict appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Benedict’s judgment of conviction and sentence are affirmed.




                                                   2